If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 23, 2019
               Plaintiff-Appellee,

v                                                                   No. 341977
                                                                    Wayne Circuit Court
ERROL ORLANDO SMITH,                                                LC No. 17-004002-01-FC

               Defendant-Appellant.


Before: SAWYER, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions for three counts of first-degree
criminal sexual conduct (CSC I), MCL 750.520b(1)(e) (actor is armed with a weapon).
Defendant was sentenced to 30 years to 60 years’ imprisonment for each CSC I conviction, to
run concurrently. We affirm.

        While this appeal arises from defendant’s conviction of three counts of CSC I in 2017,
the acts of criminal sexual conduct underlying those charges occurred on October 2, 1996. The
victim, BB, was attacked in her home, threatened with a knife and forced to perform three sexual
acts by the perpetrator. A rape kit was completed in 1996, however, defendant was not identified
as the perpetrator of the attack on BB until more than 20 years after the attack when testing of
BB’s rape kit identified defendant through his DNA. At defendant’s trial regarding the attack on
BB, evidence was also introduced of a separate criminal sexual assault on a different victim, AH,
that occurred in 1995. Defendant’s DNA was also matched to the evidence from the assault
involving AH.

                                     I. MRE 404(B) EVIDENCE

        Defendant challenges the trial court’s ruling permitting the prosecution to admit other
acts evidence regarding defendant’s assault on AH at the trial regarding BB. Defendant alleged
that the incidents involving AH and BB were too disparate and dissimilar to constitute proper
MRE 404(b) evidence. The improper admission of the evidence pertaining to AH’s attack,
according to defendant, lacked sufficient probative value, was unduly prejudicial and improperly
resulted in his conviction in this matter. Defendant also disputes the propriety of any reliance by


                                                -1-
the trial court on the doctrine of chances in permitting the evidence regarding AH to be admitted
at the trial pertaining to BB. Finally, in his standard 4 brief, defendant asserts he was denied the
effective assistance of counsel because the trial court allowed the prosecutor to submit the
challenged MRE 404(b) evidence.

         “In order to preserve the issue of the improper admission of evidence for appeal, a party
generally must object at the time of admission.” People v Knox, 469 Mich. 502, 508; 674 NW2d
366 (2004). In addition, the objection made at trial must “specify the same ground for objection
that [is asserted] on appeal.” People v Aldrich, 246 Mich. App. 101, 113; 631 NW2d 67 (2001).
Because defense counsel objected to the admission of the MRE 404(b) evidence, the issue is
preserved for appellate review. To preserve a claim of ineffective assistance of counsel, a
defendant is required to raise the issue in a motion for a new trial or a motion for a Ginther1
hearing in the trial court. People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008).
Because defendant did not move for a new trial or Ginther hearing, the issue is not preserved for
appellate review.

        Preserved evidentiary issues are reviewed by this Court for an abuse of discretion.
People v Roscoe, 303 Mich. App. 633, 645; 846 NW2d 402 (2014). A trial court is deemed to
have abused its discretion if the trial court’s decision “is outside the range of reasonable and
principled outcomes.” People v Orr, 275 Mich. App. 587, 589; 739 NW2d 385 (2007). In
general, a preserved “claim of ineffective assistance of counsel is a mixed question of law and
fact. A trial court’s findings of fact, if any, are reviewed for clear error, and this Court reviews
the ultimate constitutional issue arising from an ineffective assistance of counsel claim de novo.”
Petri, 279 Mich. App. at 410 (citations omitted). Review of an unpreserved ineffective assistance
of counsel claim, however, is “limited to mistakes apparent on the record.” Id. (citation omitted).

        The prosecutor filed a notice of intent to introduce other acts evidence under MRE
404(b). The prosecutor asserted the evidence sought to be admitted, pertaining to AH, was
admissible to demonstrate defendant’s intent, motive, and system in doing an act and to show a
lack of consensual sexual activity. The prosecutor contended that the probative value of the
evidence was not outweighed by a risk of unfair prejudice because the evidence was probative of
defendant’s motive, intent and system in committing the charged offenses. In support of the
assertion that defendant used a common plan or system, the prosecutor noted that the incidents
involving BB and AH both involved a perpetrator’s use of a knife and threatening of the victim.
In both cases, the perpetrator made demands of the victims to perform sexual acts and did
sexually assault the victims.

        Defense counsel objected to the proposed MRE 404(b) evidence asserting the lack of
similarity between the two events, noting: (a) the types of knives used were different (a boning
knife and a switchblade), (b) the locations varied with BB assaulted after a break-in within her
personal residence and AH’s assault occurring when she accepted a ride home from an individual
she did not know after encountering the individual in a store parking lot, (c) the variation in the


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -2-
number and types of sexual acts involved in each incident, and (d) that BB was physically struck
by the perpetrator before using a weapon to coerce BB’s compliance to engage in sexual acts,
while AH was verbally threatened and a knife was used to obtain her cooperation without resort
to any other form of physical violence by the perpetrator. Defendant asserted the proffered MRE
404(b) evidence was more prejudicial than probative.

       MRE 404(b)(1) states:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the character
       of a person in order to show action in conformity therewith. It may, however, be
       admissible for other purposes, such as proof of motive, opportunity, intent,
       preparation, scheme, plan, or system in doing an act, knowledge, identity, or
       absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

Thus, “[a]s a general rule, ‘evidence of other crimes, wrongs, or acts of an individual is
inadmissible to prove a propensity to commit such acts.’ ” People v Kelly, 317 Mich. App. 637,
643; 895 NW2d 230 (2016) (citation omitted). Thus:

       A prosecutor seeking to introduce other-acts evidence under this rule “bears an
       initial burden to show that the proffered evidence is relevant to a proper purpose
       under the nonexclusive list in MRE 404(b)(1) or is otherwise probative of a fact
       other than the defendant’s character or criminal propensity.” [Id. at 644, quoting
       People v Mardlin, 487 Mich. 609, 615; 790 NW2d 607 (2010).]

       A four-prong standard is applied, in accordance with People v VanderVliet, 444 Mich. 52,
55; 508 NW2d 114 (1993), amended 445 Mich. 1205 (1994), to determine whether the proffered
MRE 404(b) evidence is admissible. Specifically:

       First, that the evidence be offered for a proper purpose under Rule 404(b); second,
       that it be relevant under Rule 402 as enforced through Rule 104(b); third, that the
       probative value of the evidence is not substantially outweighed by unfair
       prejudice; fourth, that the trial court may, upon request, provide a limiting
       instruction to the jury. [Id.]

        The burden is initially on the prosecutor to establish a proper purpose for admission of
the proffered evidence under MRE 404(b), which “prohibits the admission of other-acts evidence
when the prosecution’s only theory of relevance is that the other act demonstrates the
defendant’s inclination for wrongdoing in general and thus indicates that the defendant
committed the conduct in question.” People v Denson, 500 Mich. 385, 398; 902 NW2d 306
(2017). In seeking to admit evidence pertaining to AH’s assault under MRE 404(b), the
prosecutor argued that the evidence established “a common plan, a scheme, a system.
[Defendant] uses a knife, he threatens them, he demands sex, has them both in areas where
there’s nobody else around and they’re close in time . . . they’re barely over a year apart, both in
the City of Detroit.” While acknowledging the potential for “some prejudicial effect,” the trial
court indicated the existence of sufficiently similar circumstances to permit “the introduction of

                                                -3-
the 404(b).” Finding that the actions need not be identical to be admissible, the trial court found
the proffered evidence “would qualify under the common scheme, plan or system in doing an
act . . . .”

        The prosecutor asserted the propriety of offering MRE 404(b) evidence by suggesting the
similarity in the crimes that occurred to BB and AH, with the knowledge that defendant’s DNA
was matched to both victims. While the prosecutor identified a proper purpose under MRE
404(b), “merely reciting a proper purpose does not actually demonstrate the existence of a proper
purpose for the particular other-acts evidence at issue and does not automatically render the
evidence admissible.” Denson, 500 Mich. at 400. Thus, “to determine whether an articulated
purpose is, in fact, merely a front for the improper admission of other-acts evidence, the trial
court must closely scrutinize the logical relevance of the evidence under the second prong of the
VanderVliet test[.]” Id. (citation omitted).

       Identified as the “touchstone” for the determination of admissibility of other acts
evidence, logical relevance is evaluated by applying MRE 401 and MRE 402. Denson, 500
Mich. at 401 (citations omitted). MRE 401 states:

       “Relevant evidence” means evidence having any tendency to make the existence
       of any fact that is of consequence to the determination of the action more probable
       or less probable than it would be without the evidence.

In turn, MRE 402 provides:

       All relevant evidence is admissible, except as otherwise provided by the
       Constitution of the United States, the Constitution of the State of Michigan, these
       rules, or other rules adopted by the Supreme Court. Evidence which is not
       relevant is not admissible.

        It is recognized that “[o]ther-acts evidence is logically relevant if two components are
present: materiality and probative value.” Denson, 500 Mich. at 401. For other-acts evidence to
be construed as material it must relate to “any fact that is of consequence” to the matter. MRE
401. At trial, the prosecutor proffered the MRE 404(b) evidence to show a plan or system by
defendant, suggesting the similarity of the events occurring to AH and BB. Defendant’s primary
defense, however, was to challenge the validity of the DNA results obtained, asserting error in
identifying him as the perpetrator. Defendant also implied that a possible witness, Tabatha
Wade, was a mutual friend of BB and defendant and could have disputed that the individual seen
near BB’s home after the attack was defendant. Defendant did not assert at trial that any sexual
interaction with BB was consensual. As such, the other-acts evidence proffered by the
prosecutor was of questionable materiality to the defenses raised.

       With regard to probative evidence, as explained by our Supreme Court in Denson:

               Evidence is probative if it tends “to make the existence of any fact that is
       of consequence to the determination of the action more probable or less probable
       than it would be without the evidence.” Generally, “[t]he threshold is minimal:
       ‘any’ tendency is sufficient probative force.” “In the context of prior acts

                                                -4-
       evidence, however, MRE 404(b) stands as a sentinel at the gate: the proffered
       evidence truly must be probative of something other than the defendant’s
       propensity to commit the crime.” Thus, although the prosecution might claim a
       permissible purpose for the evidence under MRE 404(b), the prosecution must
       also explain how the evidence is relevant to that purpose without relying on a
       propensity inference. Ultimately, the court must determine whether the
       prosecution has established “some intermediate inference, other than the improper
       inference of character, which in turn is probative of the ultimate issues in [the]
       case. . . .” If not, the evidence is inadmissible. [Denson, 500 Mich. at 401-402
       (citations omitted).]

Typically, when ascertaining whether the prosecutor has provided an “intermediate inference”
rather than an “improper inference of character,” the similarities between the other act and the
charged offense are reviewed. Id. at 402. “The degree of similarity that is required between a
defendant’s other act and the charged offense depends on the manner in which the prosecution
intends to use the other-acts evidence.” Id. at 402-403. Where, as here, “the prosecution creates
a theory of relevance based on the alleged similarity between a defendant’s other act and the
charged offense, we require a ‘striking similarity’ between the two acts to find the other act
admissible.” Id. at 403.

        Defendant was separately charged with CSC I with regard to the attacks on AH and BB.
In both instances, a knife was wielded by the perpetrator and defendant was belatedly identified
as the perpetrator through a match of his DNA to the evidence taken at the time of the
commission of the offenses. In effect, that is where the similarities end. BB was attacked inside
her residence, in the early morning hours, after defendant gained unlawful entry into her home.
BB was awakened by physical violence, consisting of defendant’s striking her multiple times in
the face. A boning or filet knife was used to threaten BB to engage in three different sexual acts.
Defendant was also alleged to have used a handgun, after the termination of the assault, to
procure BB’s cooperation to exit her home. BB was also verbally threatened to coerce her
compliance. In contrast, AH met defendant outside a public area, where they engaged in
conversation and defendant offered AH a ride to her home. AH voluntarily entered defendant’s
vehicle and no physical force or coercion occurred to obtain her entry into the vehicle and
removal from a public area. When defendant drove in a direction inapposite to her residence and
stopped in a secluded area, defendant produced a switchblade and verbally threatened AH to
obtain her compliance in the removal of her clothing and engaged her in one sexual act. When
the act was completed, AH was instructed to dress and exit the vehicle. Thus the only actual
similarities between the two incidents are: (a) they occurred in Detroit in the early morning
hours, within approximately a one-year time period, (b) the involvement of a knife; albeit
different types, and a verbal threat, (c) at least one nonconsensual sexual act occurred involving
vaginal-penile penetration, and (d) defendant’s identification as the perpetrator in both instances
because of a match of his DNA to evidence obtained from the crimes. By no stretch of the
imagination can this be construed as a “striking similarity.” Denson, 500 Mich. at 403.

        The mere fact that defendant is charged with CSC I in two different cases that transpired
in discernably different factual circumstances lacked any probative force other than to suggest
that defendant was the “kind of person” that would engage in such an assault. Denson, 500 Mich.
at 407. “In other words, the other-acts evidence created a chain of inferences dependent on the
                                                -5-
preliminary conclusion that defendant had violent tendencies and acted consistently with those
tendencies” when he attacked BB and not to establish the alleged proper purpose. Id. at 407-408.
The other-acts evidence primarily suggested that because one CSC I case was attributable to
defendant, it was highly probable that he was responsible for the assault on BB. Unfortunately,
this is the type of propensity evidence that is precluded by MRE 404(b). Because the prosecutor
failed to demonstrate sufficient similarity between the two incidents involving AH and BB, there
was commensurately a “fail[ure] to establish ‘some intermediate inference, other than the
improper inference of character, which in turn is probative of the ultimate issues in this case.’ ”
Id. at 408. Consequently, the other-acts evidence was inadmissible under MRE 404(b).

       This does not, however, end the inquiry with reference to the MRE 404(b) evidence.
Despite finding the other-acts evidence to be inadmissible, it must then be subjected to a review
for harmless error. Denson, 500 Mich. at 409. Specifically:

       Although we find error in the admission of the other-acts evidence under MRE
       404(b), we apply harmless-error review; a preserved nonconstitutional error “is
       presumed not to be a ground for reversal unless it affirmatively appears that, more
       probably than not, it was outcome determinative—i.e., that it undermined the
       reliability of the verdict.” We “focus[ ] on the nature of the error and assess[ ] its
       effect in light of the weight and strength of the untainted evidence.” [Id. at 409-
       410 (citations omitted).]

As is readily acknowledged, when other-acts evidence is improperly admitted there is the “high
risk of confusion and misuse” of the evidence by a jury for the very purpose it is not permitted—
propensity. Id. at 410. In the circumstances of this case, however, any such potential use of the
AH evidence is harmless given the definitive physical evidence that defendant’s DNA matched
the evidence obtained immediately after BB’s assault and that BB was not familiar with and did
not know or have any relationship with defendant at that time. This is particularly true because
defendant did not assert, as a defense at trial, that the interaction with BB was consensual. Any
inference regarding the AH evidence pales in comparison to the physical evidence establishing
defendant’s involvement in BB’s assault. In addition, when instructing the jury, the trial court
provided a limiting instruction pertaining to use of the MRE 404(b) evidence. “Jurors are
presumed to follow their instructions, and instructions are presumed to cure most errors.” People
v Abraham, 256 Mich. App. 265, 279; 662 NW2d 836 (2003). Thus, the improper admission of
the MRE 404(b) evidence is harmless.

       Defendant also contests the trial court’s use or reliance on the doctrine of chances in
admitting the AH evidence. As explained by our Supreme Court:

       The doctrine of chances—also known as the “doctrine of objective
       improbability”—is a “ ‘theory of logical relevance [that] does not depend on a
       character inference.’ ” Under this theory, as the number of incidents of an out-of-
       the-ordinary event increases in relation to a particular defendant, the objective
       probability increases that the charged act and/or the prior occurrences were not
       the result of natural causes. The doctrine is commonly discussed in cases
       addressing MRE 404(b) because the doctrine describes a logical link, based on
       objective probabilities, between evidence of past acts or incidents that may be

                                                -6-
       connected with a defendant and proper, noncharacter inferences that may be
       drawn from these events on the basis of their frequency. If a type of event linked
       to the defendant occurs with unusual frequency, evidence of the occurrences may
       be probative, for example, of his criminal intent or of the absence of mistake or
       accident because it is objectively improbable that such events occur so often in
       relation to the same person due to mere happenstance. [Mardlin, 487 Mich. at
       616-617 (citations omitted).]

         At the outset, there is no definitive reference from the lower court record that confirms
the trial court’s reliance on the doctrine of chances to justify the admission of the AH evidence.
At the conclusion of the prosecutor’s motion for admission of the other acts evidence, the trial
court indicated that the AH evidence “would qualify under the common scheme, plan or system
in doing an act,” and that the proffered evidence “would qualify also under a doctrine of
chances[.]” Even if the trial court did, however, rely on the doctrine of chances regarding the
admissibility of the AH evidence it is distinguishable from the erroneous admission of the
evidence under MRE 404(b).

        At trial the focus of defendant’s contentions regarding the DNA evidence was the age of
the evidence, assertions or implications by defendant it had not been properly stored and
maintained, attacks pertaining to the chain of custody for the evidence, which led defendant to
argue that the integrity of the samples had been compromised and degenerated, resulting in a
lack of reliability of the resultant DNA analyses and matches. Based on this defense theory, the
doctrine of chances is applicable. As discussed in People v Breidenbach, 489 Mich. 1, 12 n 23;
798 NW2d 738 (2011):

       The doctrine of chances creates a non-character basis for the admission of
       evidence of other acts when the other acts are related to the offense charged in
       such a way as to make it objectively improbable that all the acts were accidental
       and probable that at least one of them was the result of an actus reus. Rather than
       relying on the subjective character of the defendant, it relies on the objective
       improbability of so many accidental or unexplained events of a similar nature
       befalling one individual. [Citations omitted.]

In this circumstance, the probability of defendant’s DNA being matched to two CSC I cases
involving different victims, is less likely if, as suggested by defendant, the evidentiary samples
obtained from the respective victims had been degraded or compromised in some manner. Thus,
defendant’s primary theory is undermined, not by propensity or character evidence, but rather the
improbability of the evidence having been damaged over time yet still identifying him as the
perpetrator in separate criminal acts.

       In his standard 4 brief, defendant asserts that the admission of the improper MRE 404(b)
evidence was attributable to the ineffective assistance of counsel.

              Effective assistance of counsel is presumed and defendant bears the
       burden of proving otherwise. To succeed on a claim of ineffective assistance of
       counsel, the defendant must show that, but for an error by counsel, the result of
       the proceedings would have been different, and that the proceedings were

                                               -7-
       fundamentally unfair or unreliable. The defendant bears a “heavy burden” on
       these points. Defendant must overcome a strong presumption that counsel’s
       performance constituted sound trial strategy. “This Court will not substitute its
       judgment for that of counsel regarding matters of trial strategy, nor will it assess
       counsel’s competence with the benefit of hindsight.” [Petri, 279 Mich. App. at
       410-411 (citations omitted).]

As more routinely stated, to demonstrate ineffective assistance of counsel, a defendant is
required to establish that “(1) counsel’s performance fell below an objective standard of
reasonableness and (2) but for counsel’s deficient performance, there is a reasonable probability
that the outcome would have been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826
NW2d 136 (2012). “Failing to advance a meritless argument or raise a futile objection does not
constitute ineffective assistance of counsel.” People v Ericksen, 288 Mich. App. 192, 201; 793
NW2d 120 (2010).

         Defense counsel objected to the prosecution’s motion to admit MRE 404(b) evidence. At
trial, defense counsel also objected to the admission of Michigan State Police forensic scientist
Lisa Champion’s report regarding the results obtained from the AH DNA evidence and the
various probabilities that arise regarding a match other than defendant in three identified
populations. The trial court denied defense counsel’s objections. Defense counsel did object at
various stages to the MRE 404(b) evidence and applicability of the doctrine of chances. With
regard to the doctrine of chances, defense counsel’s “[f]ailing to advance a meritless argument or
raise a futile objection does not constitute ineffective assistance of counsel.” Ericksen, 288 Mich
App at 201 (citation omitted). In terms of the MRE 404(b) evidence, unsuccessful efforts by
defense counsel to preclude the admission of the challenged evidence does not equate to the
ineffective assistance of counsel. See People v Matuszak, 263 Mich. App. 42, 61; 687 NW2d 342
(2004) (“A particular strategy does not constitute ineffective assistance of counsel simply
because it does not work.”).

                 II. ADMISSIBILITY OF EVIDENCE – RAPE-SHIELD LAW

        Defendant asserts the trial court erred in precluding evidence pertaining to a DNA
mixture, involving another male sperm donor, obtained from BB’s rape kit analysis. Defendant
contends that the preclusion of this information from presentation to the jury deprived him of his
constitutional rights to a fair trial, to confront witnesses and to present a defense. In addition,
defendant commensurately asserts in his standard 4 brief that trial counsel was ineffective for
failing to secure admission of the evidence of another male donor, depriving him of his
constitutional rights.

       To preserve a challenge to the exclusion of evidence by a trial court, an offer of proof is
generally required, unless the substance of the evidence to be excluded is sufficiently apparent
from the context. MRE 103(a)(2); People v Grant, 445 Mich. 535, 545; 520 NW2d 123 (1994).
Defendant challenged the trial court’s restriction of the testimony of Melanie Drayton, a Forensic
Serologist with the Detroit Police Department Crime Lab in 1996, regarding potential evidence
that BB had a consensual sexual encounter in close temporal proximity to her attack, and the
suggestion of evidence of another male donor to the DNA sample obtained from BB’s rape kit.
That issue is preserved. However, because defendant did not argue that the exclusion of this

                                                -8-
evidence violated his constitutional rights to confrontation, to a fair trial, or to present a defense,
the constitutional claims are not preserved. To preserve a claim of ineffective assistance of
counsel, a defendant is required to raise the issue in a motion for a new trial or a motion for a
Ginther hearing in the trial court. Petri, 279 Mich. App. at 410. Because defendant did not move
for a new trial or Ginther hearing, the issue is not preserved for appellate review.

          As explained by this Court in People v King, 297 Mich. App. 465, 472; 824 NW2d 258
(2012):

          A trial court’s decision whether to admit or exclude evidence will be affirmed in
          the absence of a clear abuse of discretion. The trial court abuses its discretion
          when its decision is outside the range of principled outcomes. We review de novo
          the trial court’s rulings on preliminary questions of law regarding the
          admissibility of evidence, such as the application of a statute or rule of evidence.
          A preserved trial error in admitting or excluding evidence is not grounds for
          reversal unless, after an examination of the entire cause, it affirmatively appears
          that it is more probable than not that the error was outcome determinative.
          Preserved nonstructural trial error of constitutional magnitude will not merit
          reversal if it is harmless beyond a reasonable doubt. [Citations omitted.]

“Constitutional questions are reviewed de novo.” People v Borgne, 483 Mich. 178, 184; 768
NW2d 290 (2009). Unpreserved constitutional error is reviewed for plain error affecting
defendant’s substantial rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130
(1999). “In order to avoid forfeiture under a plain-error analysis, defendant must establish (1)
that an error occurred, (2) that the error was plain, and (3) that the plain error affected
defendant’s substantial rights.” People v Kowalski, 489 Mich. 488, 505; 803 NW2d 200 (2011)
(citation omitted). “The third requirement generally requires a showing of prejudice, i.e., that the
error affected the outcome of the lower court proceedings.” Carines, 460 Mich. at 763. “Even if
defendant could satisfy these requirements, reversal is warranted only when the plain, forfeited
error resulted in the conviction of an actually innocent defendant or when an error seriously
affected the fairness, integrity or public reputation of judicial proceedings independent of the
defendant’s innocence.” Kowalski, 489 Mich. at 505-506 (citations, quotation marks, and
brackets omitted). Review of an unpreserved ineffective assistance of counsel claim, however, is
“limited to mistakes apparent on the record.” Petri, 279 Mich. App. at 410 (citation omitted).

        During Drayton’s trial testimony, the prosecutor objected to questions posed by defense
counsel on cross-examination implying that Drayton requested a blood sample from another
individual because of information on a form suggesting BB had sex with another individual on
the day of her attack. The prosecutor’s objection was premised on the rape-shield law and that
the evidence was not relevant, explaining:

          [W]hether or not [the victim] had a boyfriend or whether or not [Drayton] gleaned
          from some reports that [the victim] had a boyfriend or had sex with someone else,
          it’s not relevant and [the victim] has testified that she didn’t have any consensual
          sex with this defendant whose sperm has been analyzed and confirmed as being
          present.


                                                  -9-
The trial court clarified with defense counsel that counsel was seeking admission of information
that Drayton “exclude[d] what could have been a potential donor to this DNA.” When counsel
confirmed the purpose of his request, the trial court queried: “How is that relevant to whether
[defendant] is the donor to the DNA?” The exchange continued as follows, in relevant part:

              Defense counsel:     Because if there’s somebody else that was never
       excluded.

               The Court: But the DNA . . . allegedly belongs to [defendant] isn’t the
       DNA that we’re looking to exclude. I guess, I’m just – it’s a person that can be
       excluded. You can ask her if there was more than one DNA profile that she . . .
       found. . . .

              Prosecutor: Well, but she couldn’t because she said at the time she had
       to have a sample from somebody to be able to compare to exclude.

            The Court:     Well, didn’t we have testimony that there were only two
       DNA profiles done on this DNA?

               Prosecutor: The analyst that we had testified that actually redid the
       entire analysis on this kit, it came back to [the victim] and one male profile which
       eventually was confirmed to be [defendant]. There is no other DNA profiles [sic]
       that were obtained or made. So even if she had had [sic] sexual relations with
       someone else, it did not come through as a profile for comparison in this case.

               Defense counsel:        And Judge, I would disagree because some of those
       reports - - one of the reports say there was a mixture of a minimum of at least two
       persons, we went through that. And then there was some other ones, in which
       there was found to be some male DNA that they were never able to test.

              Prosecutor:    It was not enough male DNA for them to reach a
       conclusion.

                                                * * *

             It doesn’t mean it was some other male DNA, it just means there wasn’t
       enough for them to analyze.

After declining to permit the line of questioning posed by defense counsel of Drayton, finding it
comprised hearsay, the trial court further explained its ruling, stating:

               I think that after [Drayton] tested the DNA, years later it’s tested by Bode
       Technologies and Bode Technologies - - my recollection of the testimony where
       there were two DNA profiles that were found in the evidence that was able to be
       tested in those – the only two profiles that after, I guess, going through a number
       of processes, the only two profiles that DNA comes down to is the victim and the
       DNA that ultimately is tied to [defendant] and so for that reason I think


                                              -10-
       introducing this into the jury is – would, considering the totality of the evidence
       would be unfair prejudice.

       At the outset, defendant appears to have misconstrued or misunderstood the evidence.
When Kristopher Sarik, from Bode Technologies testified, he indicated he had only one
“reference profile,” attributed to BB for the two profiles obtained after testing BB’s rape kit.
When queried regarding the existence of two profiles, Sarik explained:

       Only the DNA vaginal swabs was [sic] sent over for testing due to when we did
       the quantifications step the oral swabs did not have a significant portion of male
       DNA detected to carry forward. When we took the vaginal swabs forward we had
       two different portions during the extraction process epithelial fraction and the
       sperm extraction. Those two profiles were brought forward and then analyzed
       and that’s where the two profiles came from.

It was clarified that Sarik detected two DNA profiles from the vaginal swab obtained of BB, one
of which matched BB. Sarik indicated “we were able to determine one of the samples that we
did from the location was a mixture of two individuals, the sperm fraction was a single
individual that represented a male.” During cross-examination of Sarik, defense counsel
clarified:

              Q. Now sir, with regards to the – you said that the vaginal swabs you
       ended up with two profiles, correct?

               A. That is correct.

              Q. And you said it’s consistent with a mixture of two individuals,
       including the victim and the male contributor. Does that mean a maximum of two
       – a mixture of maximum of two individuals or a minimum of two individuals?

               A. A maximum of two individuals.

        While confusing, it appears that defendant is suggesting that other evidence, involving a
statement made by BB when receiving medical treatment or a form associated with the
completion of the rape kit, suggested BB may have had a consensual sexual encounter with
another individual, whose DNA was not specifically identified or eliminated as a contributor.
Sarik’s testimony, however, was clear that the only two profiles obtained from the vaginal swab
included in BB’s rape kit were attributable to the victim and a male donor. That male donor was
specifically matched to defendant. BB asserted she did not know defendant when this incident
occurred and defendant did not assert having engaged in a consensual sexual interaction with
BB. Thus, the potential presence of other unidentifiable male DNA does nothing to diminish the
inability to explain the presence of a full DNA profile attributable to defendant, when BB did not
know or have any level of consensual interaction with defendant at the time of her attack.

       The rape-shield statute, MCL 750.520j, states in relevant part:

       (1) Evidence of specific instances of the victim’s sexual conduct, opinion
       evidence of the victim’s sexual conduct, and reputation evidence of the victim’s
                                              -11-
       sexual conduct shall not be admitted under sections [MCL 750.]520b to 520g
       unless and only to the extent that the judge finds that the following proposed
       evidence is material to a fact at issue in the case and that its inflammatory or
       prejudicial nature does not outweigh its probative value:

       (a) Evidence of the victim’s past sexual conduct with the actor.

       (b) Evidence of specific instances of sexual activity showing the source or origin
       of semen, pregnancy, or disease.

As discussed in People v Sharpe, 502 Mich. 313, 326; 918 NW2d 504 (2018):

       The rape-shield statute constitutes a legislative policy determination that sexual
       conduct or reputation regarding sexual conduct as evidence of character and for
       impeachment, while perhaps logically relevant, is not legally relevant. The statute
       also reflects a belief that inquiries into sex histories, even when minimally
       relevant, carry a danger of unfairly prejudicing and misleading the jury. Finally,
       the statute protects the privacy of the alleged victim and, in so doing, removes an
       institutional discouragement from seeking prosecution. [Citations and quotation
       marks omitted.]

        It appears that the testimony of Drayton, as relied on by defendant, is taken out of
context. Drayton tested DNA samples from BB’s kit in 1996. At that time, the only method
available to match DNA was through direct comparison to a sample obtained from an individual.
Drayton tested the DNA obtained from the rape kit for BB against initial suspects, Carlos
Vincent Peek and Terry Sturtevant, eliminating them as donors. Any request by Drayton for an
additional sample, purportedly from an individual asserted to have been recently intimate with
BB would have been simply for elimination purposes and not identification of the perpetrator. If
as asserted, BB reported having engaged in a consensual sexual interaction with a known
individual within a short time frame before the attack, the presence of that individual’s DNA
does not obviate the presence of the DNA of defendant. Further, defendant’s attempt to elicit
evidence from Drayton regarding a statement purportedly by BB and recorded on a form
suggesting that BB had engaged in sexual activity with a known individual before the attack, was
inadmissible under the rape-shield statute, 750.520j(1). The evidence obtained through later
testing of the rape kit identified only two DNA profiles belonging to BB and defendant. Notably
the sperm fraction identified a single male donor that was matched to defendant. As such, the
trial court did not err in excluding testimony by Drayton regarding an unidentified form,
completed by an unidentified individual suggesting BB’s recent sexual behavior under the rape-
shield statute. In addition, considerable testimony was elicited, from various individuals,
regarding the DNA testing and results obtained. The manner of obtaining the DNA samples,
their processing and analysis was discussed in significant detail and does not support defendant’s
contention that another male donor was identified.

        To the extent defendant suggests trial counsel was ineffective in failing to bring the
alleged evidence before the jury, he is mistaken. Defense counsel extensively cross-examined all
of the witnesses presented regarding the collection and processing of the DNA evidence. He
specifically attempted to engage in inquiries, with Drayton, that would imply the presence of

                                              -12-
another source of male DNA evidence, but was stopped from pursuing this line of inquiry by the
trial court’s ruling on admissibility. As noted, in conjunction with other claims by defendant of
having not been afforded the effective assistance of counsel, “[f]ailing to advance a meritless
argument or raise a futile objection does not constitute ineffective assistance of counsel.”
Ericksen, 288 Mich. App. at 201 (citation omitted). Further, unsuccessful efforts by defense
counsel regarding the admissibility of evidence does not equate to the ineffective assistance of
counsel. See Matuszak, 263 Mich. App. at 61 (“A particular strategy does not constitute
ineffective assistance of counsel simply because it does not work.”).

         Defendant also contends that the trial court’s denial of admissibility of the challenged
evidence interfered with his constitutional right to confront witnesses, to present a defense and to
receive a fair trial. First, defense counsel was afforded every opportunity to cross-examine the
witnesses regarding all aspects of the collection and analysis of the DNA evidence in this case.
“In exercising its discretion, the trial court should . . . always favor exclusion of evidence of a
complainant’s sexual conduct where its exclusion would not unconstitutionally abridge the
defendant’s right to confrontation.” People v Adair, 452 Mich. 473, 485; 550 NW2d 505 (1996)
(citation omitted). Initially, the form referenced by Drayton suggesting BB had engaged in a
consensual sexual encounter some time before the attack comprised hearsay. Drayton did not
speak with BB and did not complete the form. The form was not verified to be a medical record
and, even if it were, Drayton could not offer testimony regarding such a document. In addition,
Sarik’s testimony did not substantiate defendant’s assertion of the presence of unidentified male
DNA. Sarik asserted that the sperm fraction obtained from the DNA evidence indicated a single
male donor, who was later identified as defendant. Defendant was afforded ample opportunity to
elicit testimony from all of the witnesses presented, particularly those involved in the collection,
processing, and identification from the DNA evidence.

        Similarly, the limitation of questioning by the trial court challenged by defendant did not
interfere with his right to present a defense. The United States Constitution affords criminal
defendants with the right “to present a complete defense.” US Const, Ams VI, XIV; People v
King, 297 Mich. App. 465, 473; 824 NW2d 258 (2012). Rules excluding evidence that are
“arbitrary or disproportionate to the purposes they are designed to serve” may not limit or
infringe on a defendant’s right to present a defense. People v Kowalski, 492 Mich. 106, 139; 821
NW2d 14 (2012) (quotation marks and citation omitted). In this instance, the defense theory was
that the evidence collected for extraction of DNA material was compromised by age, improper
storage, or other degenerative factors that limited the reliability of any match obtained, which
defendant fully explored through the cross-examination of relevant witnesses. The potential
presence of other, unidentified DNA, in the sample obtained from BB did not interfere with
defendant’s chosen defense. Defendant did not allege a consensual encounter with BB to explain
the presence of his DNA match, particularly when BB testified that she did not know defendant
at the time of her attack. Rather, defendant’s theory relied on questioning the integrity of the
DNA evidence by alleging that the evidence samples obtained had degraded or were not properly
maintained. The trial court’s denial of testimony by Drayton regarding alleged information she
had obtained that BB had a consensual encounter close to the time of her attack did nothing to
compromise defendant’s ability to pursue his chosen defense strategy. Further, it was defense
counsel who clarified with Sarik that the two DNA profiles obtained belonged to BB and a male
donor, identified as defendant.

                                               -13-
         It is undisputed that a criminal defendant is constitutionally guaranteed the right to a fair
trial. US Const, Am XIV; Const 1963, art 1, § 17. It is commensurately recognized that a
litigant “is entitled to a fair trial but not a perfect one[.]” People v Miller, 482 Mich. 540, 559;
759 NW2d 850 (2008) (citation omitted). In this trial, defendant was provided every opportunity
to present his defense theory and to question witnesses. The alleged preclusion by the trial court
of evidence of another potential male donor is without evidentiary support in the trial court
record. Defendant was unable to successfully dispute or contradict the existing physical DNA
evidence indicating that defendant’s DNA was matched to the DNA of the male donor of the
sperm obtained from BB’s rape kit. This evidence, coupled with BB’s testimony that she did not
know or have any form of consensual interaction with defendant or the perpetrator of her attack
serves to minimize any alleged error by the trial court in omitting the evidence as argued by
defendant on appeal.

                       III. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant asserts on appeal that the trial court erred in denying his request to call the
police officer, Dale Schmaltz, who initially interviewed AH when her attack occurred as a
witness to impeach AH’s current trial testimony regarding how the events transpired.
Commensurately, defendant contends that this denial deprived him of his right to confrontation.
In his standard 4 brief, defendant also asserts he was deprived of the effective assistance of
counsel by defense counsel’s failures to secure: (a) Tabatha Wade as a witness and (b) a DNA
expert. Defendant asserts defense counsel’s failures deprived him of his right to present a
defense.

        Generally, an offer of proof is necessary to preserve error regarding the exclusion of
evidence, unless the substance of the evidence is sufficiently apparent from the context. MRE
103(a)(2); Grant, 445 Mich. at 545. To preserve as an issue whether a trial court’s evidentiary
ruling denied a defendant a constitutional right, the issue must be raised by defendant in the trial
court. People v Sands, 261 Mich. App. 158, 160; 680 NW2d 500 (2004). Although defendant
preserved the general issue regarding the trial court’s denial of his request to present testimony
from Schmaltz, his constitutional arguments, regarding his right to present a defense because of
defense counsel’s failure to call witnesses, and right to confrontation, are not preserved because
the arguments were not raised in the trial court. To preserve a claim of ineffective assistance of
counsel, a defendant is required to raise the issue in a motion for a new trial or a motion for a
Ginther hearing in the trial court. Petri, 279 Mich. App. at 410. Because defendant did not move
for a new trial or Ginther hearing, the issue is not preserved for appellate review.

         In general, a trial court’s decision to admit or exclude evidence is within the discretion of
the trial court. People v McDade, 301 Mich. App. 343, 352; 836 NW2d 266 (2013). An abuse of
discretion is found to have occurred “when the decision results in an outcome falling outside the
principled range of outcomes.” People v Carnicom, 272 Mich. App. 614, 617; 727 NW2d 399
(2006) (citation omitted). Preliminary questions of law are reviewed de novo. People v
Washington, 468 Mich. 667, 670-671; 664 NW2d 203 (2003). “Constitutional questions are
reviewed de novo.” Borgne, 483 Mich. at 184. Unpreserved constitutional error is reviewed for
plain error affecting defendant’s substantial rights. Carines, 460 Mich. at 763-764. “In order to
avoid forfeiture under a plain-error analysis, defendant must establish (1) that an error occurred,
(2) that the error was plain, and (3) that the plain error affected defendant’s substantial rights.”

                                                -14-
Kowalski, 489 Mich. at 505 (citation omitted). “The third requirement generally requires a
showing of prejudice, i.e., that the error affected the outcome of the lower court proceedings.”
Carines, 460 Mich. at 763. “Even if defendant could satisfy these requirements, reversal is
warranted only when the plain, forfeited error resulted in the conviction of an actually innocent
defendant or when an error seriously affected the fairness, integrity or public reputation of
judicial proceedings independent of the defendant’s innocence.” Kowalski, 489 Mich. at 505-506
(citations, quotation marks and brackets omitted). Review of an unpreserved ineffective
assistance of counsel claim is “limited to mistakes apparent on the record.” Petri, 279 Mich. App.
at 410 (citation omitted).

        On two occasions, defense counsel indicated to the trial court that he wished to call
Schmaltz as a witness to impeach AH because her initial statement to police at the time of her
attack was inconsistent when compared to more recent statements. Initially, the trial court
declined the request, indicating the necessity of presenting the requested witness would be dealt
with after AH testified, with the trial court noting that defense counsel had AH’s statement which
could be used to impeach AH. Defense counsel renewed his request for Schmaltz to be called as
a witness at the conclusion of AH’s testimony. The trial court discussed the necessity of
distinguishing between impeachment evidence and substantive evidence, noting defense counsel
had indicated that “counsel wanted to have [the police officer’s testimony] used as substantive
evidence[.]” The trial court explained:

       I don’t think that calling the other witness gives you the opportunity to impeach
       the entire statement. Pretty much was gone into with the complainant and the
       complainant indicates she didn’t recall making those statements. And so I do
       think an impeachment has been made. Calling the officer to testify that yes, she
       told me what I put in the statement, that’s what I had indicated, I wasn’t going to
       allow at this point. He isn’t a witness[.]”

The trial court questioned defense counsel in an attempt to clarify “what makes [Schmaltz’s
anticipated testimony] evidence?” Defense counsel asserted AH’s initial statement to the police
describing how the event transpired goes “to the facts of the case and of what occurred. That’s
what substantive is[.]” Citing People v Jenkins, 450 Mich. 249; 537 NW2d 828 (1995), regarding
the use of extrinsic evidence to impeach a witness’s prior inconsistent statement, the trial court
opined that defense counsel had “already shown [AH’s] statement is inconsistent.”

         During her testimony, AH indicated an inability to recall certain statements she made to
police officers at the time of her original statement. The trial court suggested that having
Schmaltz testify, more than 20 years after he wrote the original police report, was unlikely to
elicit from Schmaltz any independent recall of the content of AH’s statement. The trial court, in
denying the request by defense counsel, explained:

       I don’t see that as being extrinsic evidence of the prior inconsistent statement.
       I’m not going to allow it for substantive evidence but rather it’s just impeachment
       evidence, which it’s already gotten into, so in terms of the calling of the next
       witness, I do not think that it is . . . under [MRE] 403 which is cumulative
       evidence. She indicated she doesn’t recall making those statements. You’ve
       gotten the statement in, it can’t be used as substantive [sic]. It’s just simply going

                                               -15-
       through that same process you went through the victim again with another
       witness, and so we’re going to move on at this point.

        On appeal, defendant asserts the trial court erred in not permitting Schmaltz to be called
as a witness to impeach the testimony of AH. Defendant asserted that AH’s initial statement,
after her attack, as given to Schmaltz varied with regard to the details of the attack and was
inconsistent with AH’s testimony in defendant’s trial regarding BB. The trial court denied the
request, finding that Schmaltz’s anticipated testimony would be cumulative because defense
counsel had already used AH’s statement to police to impeach AH during her testimony. In
addition, the trial court indicated that any testimony elicited from Schmaltz regarding that
statement could not comprise substantive evidence.

        Hearsay is defined as “a statement, other than the one made by the declarant while
testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”
MRE 801(c). In general, hearsay is deemed to be inadmissible except as provided by the rules of
evidence. MRE 802. A prior inconsistent statement does not constitute hearsay because “[t]he
purpose of extrinsic impeachment evidence is to prove that the witness made a prior inconsistent
statement—not to prove the contents of the statement.” People v Jenkins, 450 Mich. 249, 256;
537 NW2d 828 (1995). A statement is found to be inconsistent when it omits a material fact
previously provided by a witness, and encompasses when a witness asserts an inability to
remember making the earlier inconsistent statement. Id.

        The report prepared by Schmaltz comprised hearsay because it involved an out of court
statement by BB, and as such it was not admissible. Jenkins, 450 Mich. at 256, citing People v
Rodgers, 388 Mich. 513, 519; 201 NW2d 621 (1972). The report “was an extra judicial
statement [by Schmaltz] offered to prove the truth of the thing said (that [BB] had spoken the
words imputed to [her]).” Id. at 257. As observed by the trial court, given the passage of more
than 20 years since Schmaltz had spoken to BB, it was highly unlikely that Schmaltz could
testify with any reasonable degree of certainty regarding his recollection of this brief
conversation with BB. As such, Schmaltz would have needed the report to be shown to him to
refresh his memory. If a proper foundation were made and identification of a proper hearsay
exception made, parts of the report might have been introduced into evidence or read to the jury.
But this had already been accomplished by defense counsel’s direct impeachment of AH’s
testimony with the same material. “The purpose of extrinsic impeachment evidence is to prove
that a witness made a prior inconsistent statement—not to prove the contents of the statement.”
Jenkins, 450 Mich. at 256. Thus, having directly impeached AH regarding the inconsistencies in
her statements and testimony, the use of Schmaltz as an additional impeachment witness was
unnecessary and cumulative. Further, it would seem intuitive that impeachment through cross-
examination of AH would be more effective than through the use of other witnesses in terms of
challenging AH’s credibility.

       Defendant asserts that the trial court’s denial of defense counsel’s request to call
Schmaltz as an impeachment witness regarding AH deprived defendant of his constitutional right
of confrontation. As guaranteed by US Const, Am VI and Const 1963, art 1, § 20, a defendant
does have a right to confront the witnesses against him. Accordingly:



                                               -16-
       If a defendant has been limited in his ability to cross-examine the witnesses
       against him, his constitutional right to confront witnesses may have been violated.
       Yet, there are limits to this right to confront witnesses. The Confrontation Clause
       “ ‘guarantees an opportunity for effective cross-examination, not cross-
       examination that is effective in whatever way, and to whatever extent, the defense
       might wish.’ ” Rather, the Confrontation Clause protects the defendant’s right
       for a reasonable opportunity to test the truthfulness of a witness’ testimony.
       [People v Ho, 231 Mich. App. 178, 189-190; 585 NW2d 357 (1998).]

It is difficult to construe how the trial court’s denial of the presentation of Schmaltz as a witness
for the purpose of impeaching AH could violate defendant’s right of confrontation when
defendant was afforded, and used, the opportunity provided to directly impeach AH’s testimony
by cross-examining AH. In other words, because AH was available at trial for cross-examination
with regard to her prior statements, and her prior statements were used for purposes of
impeachment and not their truth, defendant’s constitutional right of confrontation was not
violated. See Crawford v Washington, 541 U.S. 36, 59 n 9; 124 S. Ct. 1354; 158 L. Ed. 2d 177
(2004) (citations and quotation marks omitted) (“[W]hen the declarant appears for cross-
examination at trial, the Confrontation Clause places no constraints at all on the use of his prior
testimonial statements. It is therefore irrelevant that the reliability of some out-of-court
statements cannot be replicated, even if the declarant testifies to the same matters in court. The
Clause does not bar admission of a statement so long as the declarant is present at trial to defend
or explain it.”).

      While it is indisputable that a defendant has a right to confront witnesses, in accordance
with MRE 611(a), a trial court has a commensurate obligation to

       “exercise reasonable control over the mode and order of interrogating witnesses
       and presenting evidence so as to (1) make the interrogation and presentation
       effective for the ascertainment of the truth, (2) avoid needless consumption of
       time, and (3) protect witnesses from harassment or undue embarrassment.”
       [People v Willis, 322 Mich. App. 579, 591; 914 NW2d 384 (2018), quoting MRE
       611(a) (quotation marks omitted).]

It is generally accepted that a trial court is permitted “wide latitude to impose reasonable limits
on cross-examination to ensure relevancy or because of concerns regarding such matters as
harassment, prejudice, confusion of the issues, and repetitiveness.” People v Biddles, 316 Mich
App 148, 153; 896 NW2d 461 (2016). In this instance, defendant was afforded an opportunity to
question the credibility of AH and to impeach her through her prior statements to police. The
anticipated testimony of Schmaltz would not have provided any additional or useful information
to the jury and did not deprive defendant of his right to confrontation.

       In his standard 4 brief, defendant also asserts trial counsel was ineffective for failing to
produce Tabatha Wade as a witness on his behalf at trial and a DNA expert for the defense. At
his sentencing, during allocution, defendant implied that Wade should have been called as a
defense witness because she was a mutual friend of BB and defendant. While the lower court
record indicates that the trial court granted defendant’s request for the appointment of a private


                                                -17-
investigator, there is no indication that defendant requested or sought the appointment of a DNA
expert to testify on defendant’s behalf.

        At trial, now retired Detroit Police Sergeant Steven Plieth testified that he, and his
partner, initially secured the crime scene and obtained preliminary information from BB
regarding the assault. Plieth recalled speaking with Wade. Wade told Plieth “that she may have
seen a person fitting the clothing description [of the perpetrator] that was given to us” in the area
of BB’s residence around 1:30 a.m. on the day of the assault. In his report, Plieth “wrote down
that [Wade] saw a possible person fitting the description in the area at 1:30 a.m.” There is no
suggestion that Wade saw distinguishing features of the possible perpetrator or that she was able
to discern that individual’s identity; merely that she observed someone in the area wearing a
particular type of clothing.

         Defendant contends on appeal that trial counsel was ineffective for failing to call Wade as
a witness at trial and for not presenting or obtaining a DNA expert on defendant’s behalf.
Initially, defendant’s argument on appeal with regard to this issue is cursory and fails to flesh out
the specifics of his allegations of error. As is routinely recognized:

       An appellant may not merely announce his position and leave it to this Court to
       discover and rationalize the basis for his claims, nor may he give only cursory
       treatment with little or no citation of supporting authority. The appellant himself
       must first adequately prime the pump; only then does the appellate well begin to
       flow. Failure to brief a question on appeal is tantamount to abandoning it.
       [People v Henry, 315 Mich. App. 130, 148-149; 889 NW2d 1 (2016) (citations and
       quotation marks omitted).]

        Regardless, the “[e]ffective assistance of counsel is presumed” and “[t]he defendant bears
a heavy burden of proving otherwise.” People v Rockey, 237 Mich. App. 74, 76; 601 NW2d 887
(1999). “In general, the failure to call a witness can constitute ineffective assistance of counsel
only when it ‘deprives the defendant of a substantial defense.’ ” People v Payne, 285 Mich. App.
181, 190; 774 NW2d 714 (2009) (citation omitted). This Court “will not substitute our judgment
for that of counsel on matters of trial strategy, nor will we use the benefit of hindsight when
assessing counsel’s competence.” Id., quoting People v Unger, 278 Mich. App. 210, 242-243;
749 NW2d 272 (2008).

         Defendant also contends that defense counsel was ineffective for failing to procure a
DNA expert for trial. To the extent discernable from the record, this contention arises for the
first time on appeal. Defendant has failed to make an offer of proof pertaining to the substance
of any favorable testimony that such an expert would have offered. As such, defendant’s
suggestion that the retention and use of an independent DNA analyst would have been beneficial
to his case or support his defense theory regarding the degradation of the DNA samples
comprises mere speculation. “In other words, defendant has failed to show that the retention of
an independent expert would have altered the outcome of the lower court proceedings.” Payne,
285 Mich. App. at 190.

         Defendant also argues that defense counsel was ineffective for failing to have Wade
testify at trial, implying that her testimony would have been favorable to defendant. Once again,

                                                -18-
defendant has failed to provide an offer of proof regarding Wade’s anticipated exculpatory
testimony. While defendant asserts counsel was ineffective for failing to call Wade as a witness
at trial, he has not asserted that counsel did not investigate Wade to determine her viability as a
favorable witness on defendant’s behalf. This comprises an important distinction. An attorney’s
failure to investigate can comprise ineffective assistance of counsel. People v Anderson, 322
Mich. App. 622, 630; 912 NW2d 607 (2018) (citation omitted). In contrast, “[a]n attorney’s
decision whether to retain witnesses . . . is a matter of trial strategy,” and “[a] defendant must
meet a heavy burden to overcome the presumption that counsel employed effective trial
strategy.” Payne, 285 Mich. App. at 190. Based on the record and the content of defendant’s
argument on appeal, the decision by defense counsel to not secure Wade as a witness at trial,
appears to fall into the latter category. As such, this Court will not second-guess the decision by
defense counsel, as comprising a matter of trial strategy. Id. (citation omitted).

        The only evidence or information available is that the police did speak with Wade at the
time of the events involving BB. Wade indicated that she observed someone, who might be the
perpetrator, in the area of BB’s residence on the relevant date and time, dressed in accordance
with the clothing description obtained by police. BB described her perpetrator to police as
wearing a hoodie in a manner that obstructed his facial features. No information was provided to
suggest that Wade’s testimony would serve to benefit defendant if her only observation was of
the type of clothing worn by an individual she saw and not a definitive assertion that the
individual she observed was not defendant. There is no information regarding Wade’s physical
proximity to the individual observed, the duration of her observation, or whether the conditions
existing at the time of her observation assisted to clarify or hinder her ability to discern any
details regarding the individual’s appearance. Even if Wade observed an unidentified individual
in the vicinity at the approximate time of the occurrence of the attack on BB, this fact does not
obviate defendant’s concurrent presence, albeit unobserved by Wade. For reasons of trial
strategy, defense counsel may have elected to not present Wade as a witness for defendant. This
decision will not be considered in hindsight by this Court to evaluate the competence of defense
counsel. Unger, 278 Mich. App. at 242-243.

        Further, if the value of Wade’s testimony was to suggest that an individual, other than
defendant, was the possible perpetrator and in the vicinity at the relevant place and time, this
information was made known to the jury through the testimony of Plieth and BB, who testified
that her mother saw someone running in the vicinity when BB appeared at her parents’ home on
the night of the attack. As such, defendant’s assertion of ineffective assistance of counsel cannot
be established because defendant was not deprived of a substantial defense. Payne, 285 Mich
App at 190.

                                       IV. CONCLUSION

       Defendant’s convictions are affirmed.

                                                            /s/ David H. Sawyer
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Deborah A. Servitto



                                               -19-